FILED
                             NOT FOR PUBLICATION                               AUG 02 2010

                                                                            MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HERNAN ROBERTO MOLLINEDO                          Nos. 06-70303 & 07-71749
CANO; TATIANA PAULINA
MOLLINEDO; EDMI SHANTALL                          Agency Nos. A079-544-368
MOLLINEDO ICHAZO; DANIEL                                      A079-544-369
MAURICIO MOLLINEDO ICHAZO,                                    A079-544-370
                                                              A078-112-372
              Petitioners,

  v.                                              MEMORANDUM*

ERIC H. HOLDER Jr., Attorney
General,

              Respondent.



                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                        Argued and Submitted June 8, 2010
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, RAWLINSON, Circuit Judge and
              MARBLEY, District Judge.**


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
                                                                                page 2
      Hernan and Tatiana Mollinedo are ineligible for asylum because the IJ didn’t

find circumstances excusing them from the requirement of applying within a year

after they arrived in the United States. See 8 U.S.C. § 1158(a)(2)(B). The children

on the application weren’t subject to the same time bar. See, e.g., El Himri v.

Ashcroft, 378 F.3d 932, 936 (9th Cir. 2004). We therefore remand to the BIA to

consider the merits of the children’s asylum claims, and whether to grant a

continuance pending resolution of their adjustment-of-status applications.

      Substantial evidence supports the IJ’s determination that the family is

unlikely to be persecuted or tortured in Bolivia, so we uphold the decisions not to

withhold removal or grant relief under the Convention Against Torture. See

Shrestha v. Holder, 590 F.3d 1034, 1039, 1048 (9th Cir. 2010). We also uphold

the denials of cancellation of removal because the IJ found that no qualifying

relative would suffer exceptional hardship. See Tampubolon v. Holder, 598 F.3d
521, 527 (9th Cir. 2010). The evidentiary rulings the family criticizes caused no

“substantial prejudice” to any of its claims. Lara-Torres v. Ashcroft, 383 F.3d 968,

973 (9th Cir. 2004). And it was not an abuse of discretion to deny the motions to

reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir. 2002).
                                                                             page 3
      We stayed the time for voluntary departure on January 19, 2006. The stay

remains in place for the children on remand but continues for their parents only

until the mandate issues.


      GRANTED IN PART, DENIED IN PART AND REMANDED. The

parties shall bear their own costs for these petitions for review.